internal_revenue_service department of the treasury index number washington dc number release date re person to contact telephone number refer reply to cc dom p si 4-plr-105175-99 date date legend settlor corporation affiliate company a stock state a state b successor bank child a child b child c a b c d e testamentary_trust testamentary_trust a testamentary_trust b plr-105175-99 dear in a letter dated date and subsequent submissions you request rulings under sec_2601 of the internal_revenue_code when the settlor died in the residue of his estate passed to the testamentary_trust created under clause eighth of his will corporation was designated as the trustee if corporation ceases to act as trustee successor bank is to be substituted as the trustee under the terms of the testamentary_trust the residue is divided into two equal shares one share is testamentary_trust a for the benefit of child a her children and other descendants the other share is testamentary_trust b for the benefit of child b her children and other descendants testamentary_trust a income distributions during child a’s lifetime eighty-five percent of the testamentary_trust a income was to be paid to child a through date in addition from date through date percent of the testamentary_trust a income was to be paid in equal shares to child a’s children living at the time of distribution beginning on date and for the duration of child a’s life percent of the testamentary_trust a income is to be paid to child a and percent of the income is to be paid to child a’s descendants per stirpes living at the time of distribution if there is no living descendant of child a the income payable to child a’s descendants is to be paid to child a instead any income distributable to a minor may at the trustee’s discretion may be held until the minor attains age income and principal distributions after child a’s death at child a’s death testamentary_trust a will be divided into shares for child a’s then living descendants per stirpes ninety percent of a share’s income will be paid to the beneficiary of that share one-third of the share’s principal will be distributed to the beneficiary upon attaining age one-half of the then principal will be distributed to distributed to the beneficiary at age the balance of the share will be distributed to the beneficiary at age if a beneficiary dies before becoming entitled to distribution of the entire share the trustee will divide that share into shares for the beneficiary’s plr-105175-99 descendants per stirpes if the beneficiary does not leave descendants the trustee will divide the share per stirpes for the living descendants of the beneficiary’s nearest ancestor who is child a or a descendant of child a if none of child a’s descendants are then living the property will be distributed to testamentary_trust b if neither child b nor a descendant of child b is then living the property will be divided into shares for the then living descendants of child c per stirpes however all of the principal and income held in any trust must be distributed no later than years from the date of the last to die of decedent’s descendants who were living on date distributions of principal during the entire trust term during the trust term if any income_beneficiary or beneficiary for whom income is being accumulated is in need of additional moneys for maintenance in health and reasonable comfort or for expenses of accident illness or other misfortune or in the case of a beneficiary under age for reasonable education expenses the trustee may in its discretion after taking into consideration the beneficiary’s other means of support pay to the beneficiary the additional moneys up to and including the entire principal of the trust share being held for that beneficiary consultants child b child a and child c in that order have the authority to direct the trustee on voting company a stock held in the trust in addition child c a and b are designated as consultants to the trustee with powers exercisable in a fiduciary capacity primarily in the interest of the beneficiaries and by a majority vote the consultants’ powers consist of directing the trustee on investments including the retaining selling exchanging or leasing any trust property investing trust funds acquiring trust property and voting corporate stock other than company a stock the consultants may surrender their powers and thereafter resume them on written notice to the trustee if less than three consultants are available to act child c is to act as sole consultant if there are less than three consultants and child c is not able to act then no consultants are to act and the trustee will have full power to administer the trusts at present child c is serving as the sole consultant testamentary_trust b the provisions of testamentary_trust b are identical to those of testamentary_trust a except that under testamentary_trust b child b is the beneficiary in the place of child a and child b’s children and other descendants are the beneficiaries in the place of child a’s children and other descendants plr-105175-99 it is represented that no additions actual or constructive were made to the trusts after date the modifications the trustee proposes to petition the appropriate court to make two modifications to each trust the first modification substitution of successor trustees one such modification would provide for affiliate to be the successor trustee of the trusts that is if corporation ceases to act as trustee of testamentary_trust a and testamentary_trust b it would be succeeded as trustee by affiliate rather than successor bank corporation is located in state a and the testamentary trusts are to be governed by the laws of state a affiliate is located in state b and the designation of affiliate as trustee would cause the location of the trust assets and the principal place of trust administration of the testamentary trusts to change from state a to state b however the trustee has represented that the laws of state a would continue to govern the trusts for all purposes both administrative and substantive the second modification designation of successor consultants the testamentary trusts will be modified to provide for successor consultants in the event that child c ceases to act as a consultant for testamentary_trust a the successor consultants would be child a c and d for testamentary_trust b the successor consultants would be child b e and d rulings requested you have asked for rulings that testamentary_trust including testamentary_trust a and testamentary_trust b would not lose the exemption from the application of the generation-skipping_transfer_tax by reason of the substitution of successor trustee and subsequent change in the location of the trust assets and principal place of trust administration or the appointment of the successor consultants sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_termination a taxable plr-105175-99 distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act and sec_26 b of the generation-skipping_transfer_tax regulations provide that the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter tax on certain generation-skipping transfers by section b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter in the present case it has been represented that no additions have been made to the trusts after date a modification of a generation-skipping_trust that is otherwise exempt under the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case the proposed appointment of successor consultants would not alter or expand the consultants’ powers provided under the trusts rather the consultants’ powers would remain limited to the authority to direct the trustee’s investments with no authority to influence the trustee’s discretionary distributions to the beneficiaries presently corporation is the trustee of testamentary_trust a and testamentary_trust b and successor bank is to be substituted as trustee if corporation ceases to act as trustee the trustee also proposes to modify testamentary_trust a and testamentary_trust b such that affiliate will become the successor trustee of each trust rather than successor bank presently the trusts are governed by the laws of state a the designation of affiliate as the successor trustee would cause the location of trust assets and the principal place of trust administration to change from state a to state b when affiliate becomes the trustee in this case however the trustee has represented that the laws of state a will continue to govern each of the trusts for all purposes both administrative and substantive therefore the proposed substitution of affiliate for successor bank as successor trustee of the testamentary trusts would not alter the beneficial interests of plr-105175-99 any beneficiary consequently the two modifications to be made to testamentary_trust including testamentary_trust a and testamentary_trust b as described above are administrative in nature and will not result in any change in the quality value or timing of any beneficiary’s interest we conclude that the proposed modifications as described above will not affect the exempt status of the trusts with respect to the generation-skipping_transfer_tax and if no additions are made all distributions from and the termination of the trusts will be exempt from the generation-skipping_transfer_tax except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by james f hogan acting assistant to the branch chief branch enclosure copy for purposes
